Citation Nr: 1726162	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-15 157 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for left shoulder dislocation with failed surgical repair, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1992 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This claim was then remanded by the Board in December 2014 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).     

During the pendency of this appeal, the Veteran was also awarded temporary total evaluations for the periods of November 19, 2010 to December 31, 2010; June 2, 2015 to September 30, 2015; and September 12, 2016 to December 31, 2016.  As this represents the maximum benefit available and the Veteran has not indicated dissatisfaction with the ratings as assigned, these periods are not currently before the Board for appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an increased disability rating for left shoulder dislocation with failed surgical repair.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In making this determination, the Board is cognizant that this claim has been the subject of a prior remand.  However, VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Here, the Veteran most recently underwent VA examination in May 2015.  However, he has since undergone two surgical procedures on his left shoulder: a labral and glenohumeral debridement in June 2015, and an arthroscopic debridement in September 2016.  As such, the Board finds that a new VA examination is now warranted to properly assess the current severity of the Veteran's disability following these procedures.

In doing so, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Accordingly, the new VA examination must fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

Finally, the Board notes that the Veteran's disability has primarily been treated by private providers at the Knoxville Orthopaedic Clinic.  The claims file currently contains records from this facility through September 2016.  On remand, the Veteran should be provided with additional opportunity to identify whether updated treatment records exist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).      

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private providers of medical treatment for his left shoulder disability since September 2016, to include from the Knoxville Orthopaedic Clinic, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left shoulder disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

All ranges of motion involving the Veteran's left shoulder disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also report the following:

   a. Whether there is any ankylosis of the shoulder; 
   
b. Whether motion for either arm is limited to midway between the side and shoulder, or to 25 degrees from the side; 

c. Whether there is nonunion or malunion or fibrous union of the humerus; and

d. Whether there is recurrent dislocation of the humerus at the scapulohumeral joint.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

Finally, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Thereafter, readjudicate the matter on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




